DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges and accepts the amending of claims 9 and 22.
Claim Rejections - 35 USC § 112
The previous rejection to claim 22 under 35 USC 112, second paragraph, has been withdrawn in view of the amendment filed on 03/22/22.
Allowable Subject Matter
Claims 9-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 9-18
The cited prior art fails to disclose or suggest “on a cross-section passing through the ridge part, in a region below the opening, the ridge part has a portion where a hydrogen concentration is 1x1017 cm-3 or more and 1x1018 cm-3 or less” in combination with the rest of the limitations as recited in claim 9 based on the Applicant’s arguments (see second and third paragraphs on page 8 of 03/22/22 Remarks). Therefore, claim 9 is allowable over the cited prior art and dependent claims 10-18 are also allowable as they directly or indirectly depend on claim 9.
Claims 19-22
The cited prior art fails to disclose or suggest “a concentration of the hydrogen in the p-type cladding layer of the light-emitting element part included in the three or more light emitting element parts and located on a side closer to a center of the array part is lower than a concentration of the hydrogen in the p-type cladding layer of the light-emitting element part included in the three or more light emitting element parts and located on a side closer to an end part of the array part than the light-emitting element part included in the three or more light emitting element parts and located on the side closer to the center of the array part” in combination with the rest of the limitations as recited in claim 19 based on the Applicant’s arguments (mid paragraph on page 10 of 03/22/22 Remarks). Therefore, claim 19 is allowable over the cited prior art and dependent claims 20-22 are also allowable as they directly depend on claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUANDA ZHANG/Primary Examiner, Art Unit 2828